Geangee, J.
This is an action upon an account, and the only question in the case is, is the action barred in five years, as in other like actions? The following from the appellant’s argument will indicate the grounds of its claim that the statute does not apply. “The propositions of plaintiff restated are these: First. As recognized by the statute, this was a debt due the state, and the statute of limitations does not apply. Second. By payment and assumption of the claim the county succeeds to all rights and privileges of the state. Third. The statute (section 1433) expressly provides that the estates of insane patients remain liable until relieved by affirmative action of the board of supervisors. Fowrth. The counties are especially authorized and empowered to collect these debts as the board of supervisors may determine. Fifth. By necessary implication the statute relating to the limitation of actions is by this section suspended, so far as this class of claims is concerned.”
The second proposition legitimately follows the first in its disposition. An examination of the entire statute on the subject of the care of the insane nowhere indicates that'’the state assumes a burden or liability for such care where the patient is a resident of any county, but the law expressly imposes such burden and primary liability on the resident county of the insane person. So direct is the statute to this effect that it requires the auditor of this state to keep an account, based on the certificate of the superintendent of the hospital, with each county having patients therein, and to “notify the county auditor of each county so owing of the amount thereof, and charge the same to said *330county.” Then follows the provision that the “board of supervisors shall levy a tax in said county for said amount, and pay the amount due the state into the state treasury.” The law makes the county the debtor to the state and hospital. After payment by the county, not before, the law makes the estate of the patient debtor to the county. Code, section 1433 provides: “The provisions herein made for the support of the insane at public charge shall not be construed to release the estate of such persons from liability for their support, and the auditors of the several counties, subject to direction of the board of supervisors, are authorized and empowered to collebt from the property of such patients any sums paid by the county in their behalf as herein provided.” This action is based on the liability of the estate of the defendant, and a mistake by the appellant seems to be in fixing to whom or what it is liable. By the plain letter of the statute, its liability is to the county for what the county has paid in its behalf. There has never been, under the law, a business relation or obligation between the defendant’s estate and the state. When the county paid its debt to the state, the payment gave rise to an obligation of the estate to the county, and a right of action therefor. With that right of action began the running of the statute. The point that such claims remain in force until relieved by affirmative action by the board of supervisors is not well taken. The statute merely permits the b<5ard to relieve the estate for a particular reason, as might any other creditor under the law; but the failure to so act does not affect the operation of the statute of limitations. We think there is nothing in the authority given the board of supervisors to collect such debts that operates in any way to suspend the operation of the statute, and that the action is barred thereby.
The demurrer was rightly sustained, and the judgment is ABEIEMED.